IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 June 29, 2015 Session

                                 IN RE: C.A.F., ET AL.

                 Appeal from the Juvenile Court for Johnson County
                 Nos. 14JV38, 14JV39     William B. Hawkins, Judge


                 No. E2014-02482-COA-R3-PT – Filed July 29, 2015


The Department of Children’s Services (“DCS”) and the Guardian ad Litem both filed
petitions in the Juvenile Court for Johnson County (“the Juvenile Court”) seeking to
terminate the parental rights of D.A.F. (“Father”) and J.D.F. (“Mother”) to four of their
minor children: C.A.F., born 08/06; J.A.F., born 01/08; C.R.F., born 01/09; and, S.R.F.,
born 09/11 (“the Children,” collectively). The ground alleged was severe child abuse, of
a sexual nature. After a trial, the Juvenile Court found that clear and convincing evidence
established the ground of severe child abuse and that termination of Mother’s and
Father’s parental rights was in the Children’s best interest. Mother and Father appeal the
termination of their parental rights, arguing, in part, that the ground of severe abuse must
be overturned because no medical exam was conducted on the Children. We affirm the
judgment of the Juvenile Court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed;
                                 Case Remanded

D. MICHAEL SWINEY, J., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR., C.J., and THOMAS R. FRIERSON, II, J., joined.

Perry L. Stout, Mountain City, Tennessee, for the appellants, D.A.F. and J.D.F.

Herbert H. Slatery, III, Attorney General and Reporter, and, Mary Byrd Ferrara, Assistant
Attorney General, for the appellee, the Tennessee Department of Children’s Services.

Kristi J. Murray, Guardian ad Litem.
                                       OPINION

                                      Background

             In October 2012, a DCS case manager visited the home of Mother and
Father. The children in the household were found suffering from numerous ailments,
including severe flea bites, lice, and decayed, black, broken and abscessed teeth. Mother
and Father tested positive for methamphetamines and other drugs. The Children were
taken into custody, and Mother and Father stipulated to the Children’s dependency and
neglect. A permanency plan was entered for Mother and Father. Meanwhile, the
Children came to live with a foster family.

               In February 2013, the foster mother reported that C.R.F. was acting out in a
sexual manner. In November 2013, Julie Price (“Price”), Clinical Director of Children’s
Advocacy of Sullivan County, began play therapy with C.R.F. C.R.F. disclosed that
Mother and Father had touched her private parts and made her touch others. In
particular, C.R.F. stated that she was made to rub lotion on the private parts of a man
named “Jap.” C.R.F. stated that she knew all about sex because Mother and Father had
taught her. In March 2014, Price conducted extended assessments with C.A.F. and J.A.F.
In the course of these sessions, the brothers described sexual abuse at the hands of
Mother, Father, and “Jap.” C.A.F., then age seven, identified where his parents touched
him on an anatomical diagram, marking X’s on the penis and anus areas. C.A.F. also
stated that he and his brother J.A.F. would put their mouths on each other’s private parts
because their parents had done this to them. In May 2014, both DCS and the Guardian ad
Litem filed petitions seeking termination of Mother’s and Father’s parental rights on the
ground of severe child abuse. In July 2014, C.A.F., J.A.F., and C.R.F. participated in
forensic interviews where they again disclosed abuse at the hands of Mother and Father.

              This case was tried in September 2014. At trial, Mother and Father
strongly denied ever having abused the Children. The Children’s disclosures were
entered into evidence. Price testified as an expert concerning the disclosures. Regarding
the Children’s current status, they are all living together in a foster home. The testimony
was that the foster home has no criminal activity, no sexual abuse, truancy or domestic
disputes, and that the Children are having their medical needs addressed.

              In October 2014, the Juvenile Court entered its order terminating Mother’s
and Father’s parental rights to the Children. The Juvenile Court found that the ground of
severe child abuse had been proven by clear and convincing evidence against Mother and
Father and that the evidence was clear and convincing that termination of Mother’s and
Father’s parental rights was in the Children’s best interest. We quote from the Juvenile
Court’s detailed order regarding the ground for termination:
                                            -2-
       The Court finds by clear and convincing evidence pursuant to the
severe abuse provisions of T.C.A. 36-1-113(g)(4), and T.C.A. 37-1-102(21)
that these children have made multiple disclosures of sexual abuse
perpetrated on them by the Respondent parents. These disclosures were
made to several individuals, including Julie Price, Clinical Director of the
Children’s Advocacy Center. These disclosures were made by the three
older children, [C.A.F.], [J.A.F.] and [C.R.F.] during the course of their
extended assessment with Ms. Price. The court finds that the children made
disclosures to Ms. Price including, but not limited to, the following:

       That the child [C.A.F.] revealed to Ms. Price that he was touched by
his parents on his private parts, and that his clothes were off. When asked
how many times this had happened he disclosed that it happened “a lot of
times, a whole double lot of times. That he drew an “X” on an anatomical
drawing on the parts of his body where he had been touched by his parents
and he drew an “X” over the genital area and the posterior or buttocks. That
this child disclosed that the behavior had happened a lot and that it
happened in Mom and Dad’s room. That he and his brother [J.A.F.] would
get under a blanket and put their mouths on each other’s private parts and
that Mom and Dad did it to them so they thought it was okay.

       That the child [J.A.F.] disclosed to Ms. Price that his younger sister
[C.R.F.] had put something in the nature of a cream on the private areas of
a person identified as a man named Jap. That Mom and Dad were there and
he got mad at [C.R.F.] for rubbing on Jap. He disclosed that Mom and Dad
touched his private parts. That Jap would touch their private parts. That he
drew an “X” on an anatomical drawing over the parts of his body where he
had been touched by the Respondents and he drew an “X” over the genital
area and the buttocks area. He also disclosed that “Big Sissy”, allegedly an
older sister, also touched his private parts as well.

       That the child [C.R.F.] disclosed to Ms. Price that her Dad had
touched her private parts. That he had touched her private parts while her
Mom watched. That Jap made her rub cream on his private parts. That her
parents had no clothes on when she did this. She disclosed that her Dad had
touched her privates and described her Dad poking her vagina with a finger.
That when given a piece of paper and a pencil she stabbed the paper to
demonstrate how she had been poked and that being poked by her Dad
made her bleed. That her Mom and Dad laughed at her when they touched
her or when they made her touch others. That her Mom and Dad had been
                                     -3-
naked and jumped up and down on her like a trampoline. That she knew all
about sex because her Mom and Dad taught her.

       The Court finds that Ms. Julie Price, Clinical Director of the
Children’s Advocacy Center is an expert witness in her field. That she has
a masters degree and has interviewed and or counseled with approximately
seven hundred children alleged to be victims of abuse and neglect. Further,
that she is not an employee of the Department of Children’s Services. The
Court finds that she does not use leading questions when interviewing
children who are alleged to be victims of abuse or neglect. That she looked
for signs of coaching during the extended assessment process and it was her
opinion that the children had not been coached to say they were abused.
That it was her opinion that the children had been sexually abused by the
parents. The Court finds that Ms. Price interviewed these children
separately. That the children were acting out sexually and with each other
and had knowledge of sexual matters far beyond what is appropriate for
children of this age. That the child [C.R.F.] had been humping a couch was
an example of sexually acting out. That [C.R.F.] had gotten in trouble for
inappropriately touching her younger sister. That the children had
demonstrated behaviors during their interviews which corroborated and or
lent credibility to their disclosures and which further demonstrated they
were being truthful as to their disclosures.

       The Court has carefully considered the testimony of the witnesses
and the parties, the exhibits introduced into the record and the record as a
whole and does find by clear and convincing evidence that these children
are victims of severe abuse under T.C.A. 36-1-113(g)(4) and 37-1-102(21).
The Court finds that these children have been sexually abused and molested
by the Respondent parents. The Court finds that the Respondent Parents
have perpetrated aggravated rape against the children per T.C.A. 39-13-502
through 504; and specifically 39-13-502 aggravated rape, subsections 2 and
3; T.C.A. 39-13-503, rape; T.C.A. 39-13-504 aggravated sexual battery and
522 rape of a child; T.C.A. 39-15-301, incest; T.C.A. 39-15-402 Haleys
Law; and T.C.A. 39-17-1005, aggravated sexual exploitation of a minor.
The Court finds that the State of Tennessee Department of Children’s
Services and the Guardian ad Litem have proven their petitions by clear and
convincing evidence and the Court does further find these children to be
victims of severe abuse at the hands of the Respondent parents. This severe
abuse by the Respondents provides the Court with each and every element
needed to terminate all of the Respondents parental rights on the grounds of
severe abuse.
                                    -4-
             We next quote from the Juvenile Court’s order regarding best interest:

             The Court has carefully considered the statutory best interest factors
      and finds clear and convincing proof that they weigh overwhelmingly in
      favor of terminating the parent rights of the Respondents. It is clear from
      the proof that the Respondents have not made changes in their conduct or
      circumstances that would make it safe for the children to go home. The
      proof before the Court shows that the Respondents have failed to
      demonstrate that they can provide for the children’s physical, emotional
      and developmental needs. The Court finds that all of the needs of the
      children have been met in the foster home. The children have been in the
      same foster home for two years. The foster parents love the children. The
      children love the foster parents. The Court finds that there is no crime in the
      foster home nor any drug or alcohol abuse. The children have received
      excellent grades from school while in the foster home. The children are
      happy and healthy in the foster home. The Court finds that the foster home
      intends to adopt the children if they are able.

             The Court finds from the proof that the Respondent parents tested
      positive for multiple drugs over the custody episode. That the Respondents
      had engaged in domestic violence with each other. That the children had
      been sexually abused and molested while in the care of the Respondent
      parents.

              The proof before the Court shows that the Respondents have failed
      to make lasting changes in their lifestyle or conduct so that lasting change
      is not possible. There has been ongoing sexual abuse of the children in the
      home of the Respondents.

              The proof is clear that removing the children from the foster home
      would be contrary to the children’s best interests and detrimental to their
      well-being. The Court finds that the Department of Children’s Services has
      made reasonable efforts to provide services; however, reunification is not
      realistic or in the best interests of the child. Therefore, the Court, having
      carefully considered the best interests of the chil[d]ren finds by clear and
      convincing evidence that it is in the best interests of the children for all the
      parental rights of Respondents be terminated and the children be freed for
      adoption.

Mother and Father filed an appeal to this Court.
                                            -5-
                                       Discussion

              Although not stated exactly as such, Mother and Father raise one issue on
appeal: whether the Juvenile Court erred in terminating their parental rights to the
Children on the ground of severe child abuse.

              Our Supreme Court reiterated the standard of review for cases involving
termination of parental rights stating:

              This Court must review findings of fact made by the trial court de
      novo upon the record “accompanied by a presumption of the correctness of
      the finding, unless the preponderance of the evidence is otherwise.” Tenn.
      R. App. P. 13(d). To terminate parental rights, a trial court must determine
      by clear and convincing evidence not only the existence of at least one of
      the statutory grounds for termination but also that termination is in the
      child’s best interest. In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002)
      (citing Tenn. Code Ann. § 36-1-113(c)). Upon reviewing a termination of
      parental rights, this Court’s duty, then, is to determine whether the trial
      court’s findings, made under a clear and convincing standard, are supported
      by a preponderance of the evidence.

In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006).

              In Department of Children’s Services v. D.G.S.L., this Court discussed the
relevant burden of proof in cases involving termination of parental rights stating:

      It is well established that “parents have a fundamental right to the care,
      custody, and control of their children.” In re Drinnon, 776 S.W.2d 96, 97
      (Tenn. Ct. App. 1988) (citing Stanley v. Illinois, 405 U.S. 645, 92 S. Ct.
1208, 31 L. Ed. 2d 551 (1972)). “However, this right is not absolute and
      parental rights may be terminated if there is clear and convincing evidence
      justifying such termination under the applicable statute.” Id. (citing
      Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599
      (1982)).

             Termination of parental or guardianship rights must be based upon a
      finding by the court that: (1) the grounds for termination of parental or
      guardianship rights have been established by clear and convincing
      evidence; and (2) termination of the parent’s or guardian’s rights is in the
      best interests of the child. Tenn. Code Ann. § 36-1-113(c). Before a
                                           -6-
      parent’s rights can be terminated, it must be shown that the parent is unfit
      or substantial harm to the child will result if parental rights are not
      terminated. In re Swanson, 2 S.W.3d 180, 188 (Tenn. 1999); In re M.W.A.,
      Jr., 980 S.W.2d 620, 622 (Tenn. Ct. App. 1998). Similarly, before the
      court may inquire as to whether termination of parental rights is in the best
      interests of the child, the court must first determine that the grounds for
      termination have been established by clear and convincing evidence. Tenn.
      Code Ann. § 36-1-113(c).

Dep’t of Children’s Servs. v. D.G.S.L., No. E2001-00742-COA-R3-JV, 2001 Tenn. App.
LEXIS 941, at **16-17 (Tenn. Ct. App. Dec. 28, 2001), no appl. perm. appeal filed.
Clear and convincing evidence supporting any single ground will justify a termination
order. E.g., In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).

               We first address whether the Juvenile Court erred in finding and holding
that the ground of severe child abuse was proven by clear and convincing evidence. In
pertinent part, Tenn. Code Ann. § 36-1-113(g) provides:

      (4) The parent or guardian has been found to have committed severe child
      abuse as defined in § 37-1-102, under any prior order of a court or is found
      by the court hearing the petition to terminate parental rights or the petition
      for adoption to have committed severe child abuse against the child who is
      the subject of the petition or against any sibling or half-sibling of such
      child, or any other child residing temporarily or permanently in the home of
      such parent or guardian;

Tenn. Code Ann. § 36-1-113(g)(4) (2014). In pertinent part, Tenn. Code Ann. § 37-1-
102 provides:

      (21) “Severe child abuse” means:

      (A)(i) The knowing exposure of a child to or the knowing failure to protect
      a child from abuse or neglect that is likely to cause serious bodily injury or
      death and the knowing use of force on a child that is likely to cause serious
      bodily injury or death;
      (ii) “Serious bodily injury” shall have the same meaning given in § 39-15-
      402(d).

      (B) Specific brutality, abuse or neglect towards a child that in the opinion
      of qualified experts has caused or will reasonably be expected to produce
      severe psychosis, severe neurotic disorder, severe depression, severe
                                           -7-
        developmental delay or intellectual disability, or severe impairment of the
        child’s ability to function adequately in the child’s environment, and the
        knowing failure to protect a child from such conduct;

        (C) The commission of any act towards the child prohibited by §§ 39-13-
        502 – 39-13-504, 39-13-515, 39-13-522, 39-15-302, 39-15-402, and 39-17-
        1005 or the knowing failure to protect the child from the commission of
        any such act towards the child; or

        (D) Knowingly allowing a child to be present within a structure where the
        act of creating methamphetamine, as that substance is identified in § 39-17-
        408(d)(2), is occurring;

Tenn. Code Ann. § 37-1-102 (b)(21) (2014).

              On appeal, Mother and Father make three primary arguments against the
finding of severe child abuse: 1) that no physical examination was conducted on the
Children to confirm any sexual abuse; 2) that Mother and Father are raising a young child
born after the removal of the Children and that no issues have yet been raised regarding
their parenting of that child; and, 3) that no criminal charges have been filed against
Mother and Father in relation to their alleged sexual abuse of the Children.

              With respect to the lack of a medical examination, Mother and Father fail to
cite any law stating that the ground of severe child sexual abuse must be established by a
medical examination of the alleged victims. In this case, independent forensic interviews
were conducted with C.A.F., C.R.F., and J.A.F. The forensic interviewer did not testify.
However, the reports of each interview by the forensic interviewer were properly
introduced into evidence by Father’s attorney1 and used by him in cross-examination.
Mother and Father could have called the forensic interviewer to testify regarding the
appropriateness of a medical examination for the Children. They chose not to do so. We
decline to hold that the lack of a medical examination somehow prevented the Juvenile
Court from finding clear and convincing evidence as to the ground of severe child sexual
abuse.

              Mother and Father are raising a child born after removal of the Children.
The status of this child apparently is not under legal dispute at this time, and, according to
Mother and Father, this suggests that that removal of the Children is unjustified. This
Court previously has addressed this scenario:

1
  Mother and Father were represented by separate counsel at trial. On appeal, Mother and Father are
represented by the same attorney, Father’s attorney at trial.
                                                  -8-
      We find this line of reasoning unpersuasive because the conditions of the
      two sets of children are not necessarily the same. The fact that the six
      children were removed from the home does not mean that the three
      remaining children should be removed. Similarly, the fact that three
      children remain in the home is not evidence that the other children should
      be returned. Each situation is independent of the other and should be
      judged as such.

In re: C.D.B., 37 S.W.3d 925, 928-29 (Tenn. Ct. App. 2000) (quoting In re Baker, No.
W1998-00606-COA-R3-CV, 1999 WL 1336044, at *4 (Tenn. Ct. App. Dec. 28, 1999),
no appl. perm. appeal filed).

              In other words, the fact that Mother and Father are currently raising a child
without any known problem does not detract from the legal case for terminating their
parental rights to the Children. These are, obviously, separate situations.

              Finally, Mother and Father point to the fact that they never have been
charged criminally in relation to the allegations that they sexually abused the Children.
According to Mother’s and Father’s reasoning, if even probable cause has not been
found, how then can clear and convincing evidence be found? Of course, this is not the
whole picture. To ultimately obtain a conviction in a criminal case the state would have
to prove the charges beyond a reasonable doubt. In a termination of parental rights case,
the standard is clear and convincing evidence, a high standard but not as exacting as
beyond a reasonable doubt. The evidence presented in this case is what must be
considered in determining whether there is clear and convincing evidence in this record
as to both grounds and best interest. We decline to hold that the absence of criminal
charges relating to sexual abuse somehow undermines the evidence presented against
them in this civil case.

               Beyond these arguments, Mother and Father offer little against the
substance of the allegations themselves. Mother and Father decry what they term
“inconsistent” and “outrageous” statements from the Children. Mother and Father also
allege that the Children were coached by the foster mother. We have carefully reviewed
the testimony, the disclosures made by the Children, and the interviews conducted with
the Children. We find, as did the Juvenile Court, the suggestion of “coaching” to be
unsupported by the record. In addition, we find, again as did the Juvenile Court, that the
Children’s disclosures are, in fact, consistent with sexual abuse. The evidence contained
in the record does not preponderate against any of the Juvenile Court’s findings relative
to the ground of severe child abuse. We find and hold that the Juvenile Court did not err

                                            -9-
when it found that clear and convincing evidence establishes the ground of severe child
abuse.

               Although Mother and Father do not specifically raise best interest as an
issue on appeal, we will consider this element of the Juvenile Court’s judgment. We look
to several statutory factors in determining whether termination of parental rights is in the
child’s best interest:

       (1) Whether the parent or guardian has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the child’s
       best interest to be in the home of the parent or guardian;

       (2) Whether the parent or guardian has failed to effect a lasting adjustment
       after reasonable efforts by available social services agencies for such
       duration of time that lasting adjustment does not reasonably appear
       possible;

       (3) Whether the parent or guardian has maintained regular visitation or
       other contact with the child;

       (4) Whether a meaningful relationship has otherwise been established
       between the parent or guardian and the child;

       (5) The effect a change of caretakers and physical environment is likely to
       have on the child’s emotional, psychological and medical condition;

       (6) Whether the parent or guardian, or other person residing with the parent
       or guardian, has shown brutality, physical, sexual, emotional or
       psychological abuse, or neglect toward the child, or another child or adult
       in the family or household;

       (7) Whether the physical environment of the parent’s or guardian’s home is
       healthy and safe, whether there is criminal activity in the home, or whether
       there is such use of alcohol, controlled substances or controlled substance
       analogues as may render the parent or guardian consistently unable to care
       for the child in a safe and stable manner;

       (8) Whether the parent’s or guardian’s mental and/or emotional status
       would be detrimental to the child or prevent the parent or guardian from
       effectively providing safe and stable care and supervision for the child; or

                                            -10-
      (9) Whether the parent or guardian has paid child support consistent with
      the child support guidelines promulgated by the department pursuant to §
      36-5-101.

Tenn. Code Ann. § 36-1-113(i) (2014).

              The Juvenile Court made detailed findings, quoted above, as to best
interest. The evidence does not preponderate against these findings. Mother and Father
point to their substantial compliance with the permanency plan. Indeed, the record
arguably supports a finding that the parents complied substantially with their permanency
plan. However, not all best interest factors are inherently equal. This is not a case where
the central issue is whether the parents obtained automobile insurance or a driver’s
license so they can drive to work. This case is about sexual abuse. The parents have
made absolutely no genuine reckoning with the sexual abuse allegations, which we, like
the Juvenile Court, have found to be proven by clear and convincing evidence.
Therefore, it would be entirely detrimental to the Children’s best interest to place them
back in an environment where sexual abuse remains an ongoing threat. In the meantime,
the Children are developing well with their foster family.

             We find and hold, as did the Juvenile Court, that the evidence is clear and
convincing that it is in the Children’s best interest for Mother’s and Father’s parental
rights to be terminated. We affirm the judgment of the Juvenile Court terminating
Mother’s and Father’s parental rights to the Children.

                                       Conclusion

              The judgment of the Juvenile Court is affirmed, and this cause is remanded
to the Juvenile Court for collection of the costs below. The costs on appeal are assessed
against the Appellants, D.A.F and J.D.F, and their surety, if any.

                                                  _________________________________
                                                  D. MICHAEL SWINEY, JUDGE




                                           -11-